 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   Tony Roberts,                              Case No: 15cv1044-WQH-(RBM)
12                        Plaintiff,            ORDER DENYING JOINT MOTION
                                                TO CONTINUE THE EVIDENTIARY
13   v.                                         HEARING (Doc. 146.)
14   J. Beard et al.,
15                        Defendants.
16

17
            Before the Court is a Joint Motion to Continue the Evidentiary Hearing for
18

19   Thirty Days. (Doc. 146.) The Joint Motion lists the following reasons why the parties
20
     would like to move the evidentiary hearing date:
21

22          1. to allow the Court an opportunity to rule on Plaintiff’s motion to appoint
23
               counsel;
24

25          2. to allow the parties to meet and confer prior to the evidentiary hearing;
26          3. to allow the Court an opportunity to rule on motions for witnesses; and
27

28




                                                 -1-
 1         4. to allow the CDCR to receive the transportation order so that Plaintiff can be
 2
              present at the evidentiary hearing.
 3

 4
           The Court does not find that any of these reasons are sufficient to justify
 5
     continuing the evidentiary hearing. The Court has already denied Plaintiff’s motion to
 6

 7   appoint counsel and will rule on Plaintiff’s motions to compel witnesses at the
 8
     November 14, 2018 telephonic hearing. Moreover, the parties have met and conferred
 9
     once over the evidentiary hearing and have plenty of time to do so again before the
10

11   evidentiary hearing to be held on November 28, 2018. Finally, the CDCR will receive
12
     the transportation order in a timely manner. The joint motion to continue the
13

14
     evidentiary hearing is denied.

15
           IT IS SO ORDERED.
16

17   DATE: October 26, 2018

18

19

20                                                  ________________________
21
                                                    Hon. Ruth Bermudez Montenegro
                                                    United States Magistrate Judge
22

23

24

25

26

27

28


                                               -2-
